Exhibit 10.1

INTELLECTUAL PROPERTY AND TECHNOLOGY AGREEMENT

This INTELLECTUAL PROPERTY AND TECHNOLOGY AGREEMENT No. C56-12-02153 (this
“Agreement”), dated as of July 26, 2012 (“Effective Date”) is entered into by
and between Apple Inc., a California corporation (“Apple”), and AuthenTec, Inc.,
a Delaware corporation (“AuthenTec”).

WHEREAS, Apple and AuthenTec desire that Apple have the right to acquire certain
licenses and rights as set forth in this Agreement to commercialize certain
Apple sensors and Apple products; and

WHEREAS, Apple and AuthenTec desire to enter into this Agreement to set forth
the terms and conditions with respect to such licenses and rights.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, Apple and AuthenTec hereby agree as follows:

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement will have the
respective meanings ascribed to such terms in Exhibit A attached hereto.

2. ACQUISITION OF LICENSES AND RIGHTS.

2.1 Acquisition of Licenses and Rights. The Parties agree that, at any time
during the Term, Apple will have the right to acquire certain licenses and
rights as described in this Agreement. AuthenTec hereby grants to Apple the
right to acquire the licenses and rights set forth below in Article 3 and
Article 4 (each, an “Acquisition Right”).

2.2 Acquisition Right Fee. In consideration of the grant of Acquisition Rights
under this Agreement, Apple agrees to pay AuthenTec a total fee of $20 million
(the “Acquisition Right Fee”), to be paid by Apple within 30 days after the
Effective Date.

2.3 Exercise of Acquisition Rights. The Parties agree that Apple has the right
to exercise any of the Acquisition Rights at any time during the Term by
providing AuthenTec with written notice on or before the expiration of the Term
that it is exercising such Acquisition Right. If there is a corresponding
payment set forth in Article 3 or Article 4 for such Acquisition Right exercised
by Apple, Apple will pay such amount to AuthenTec as set forth in Article 3 or
Article 4, as applicable. Apple may, in its sole discretion, terminate any of
the Acquisition Rights at any time during the Term by providing AuthenTec with
written notice that it will not exercise such Acquisition Right.

3. HARDWARE TECHNOLOGY AND PATENT RIGHTS.

3.1 Hardware Technology and Patent Acquisition Right. AuthenTec hereby grants to
Apple the right to acquire the licenses, covenants, rights and benefits set
forth in this Article 3 with respect to Hardware Technology and AuthenTec
Hardware Sensor Patents (“Hardware and Patent Acquisition Right”) for the fee
set forth in Section 3.11.

3.2 Hardware License Grant. Without limiting any implied rights or the
application of the doctrine of patent exhaustion under applicable Law, subject
to Apple’s payment obligations as set forth in Section 3.11 and subject to
Article 12, AuthenTec, on behalf of itself, its Affiliates and the respective
successors and assigns of AuthenTec or any of its Affiliates, hereby grants to
Apple, its Affiliates and the

 

1



--------------------------------------------------------------------------------

respective successors and assigns of Apple or any of its Affiliates a
non-exclusive, perpetual, irrevocable, worldwide license (which license will be
fully paid-up and royalty-free upon Apple’s payment of the fee set forth in
Section 3.11), under all AuthenTec Intellectual Property Rights, to
Commercialize any Hardware Technology and/or Hardware Improvements in connection
with the Commercialization of any Apple Sensors for incorporation into or use
with any Apple-Branded Apple Products. Neither Apple nor any of its Affiliates
nor any successors or assigns of Apple or any of its Affiliates may grant any
sublicenses under the license granted in this Section 3.2. For avoidance of
doubt, this restriction on sublicensing does not affect or limit in any manner
any “have made” rights granted under this Agreement. Apple covenants that it
will not exercise the foregoing license granted in this Section 3.2 unless and
until it exercises the Hardware and Patent Acquisition Right in accordance with
Section 2.3. If Apple does not exercise the Hardware and Patent Acquisition
Right in accordance with Section 2.3, the foregoing license granted in this
Section 3.2 will automatically terminate and be of no force or effect.

3.3 Patent License Grant. Without limiting any implied rights or the application
of the doctrine of patent exhaustion under applicable Law, subject to Apple’s
payment obligations as set forth in Section 3.11 and subject to Article 12,
AuthenTec, on behalf of itself, its Affiliates and the respective successors and
assigns of AuthenTec or any of its Affiliates, hereby grants to Apple, its
Affiliates and the respective successors and assigns of Apple or any of its
Affiliates a non-exclusive, perpetual, irrevocable, worldwide license (which
license will be fully paid-up and royalty-free upon Apple’s payment of the fee
set forth in Section 3.11), under all AuthenTec Hardware Sensor Patents, to
Commercialize any Apple Sensors for incorporation into or use with any Apple
Products. Neither Apple nor any of its Affiliates nor any successors or assigns
of Apple or any of its Affiliates may grant any sublicenses under the license
granted in this Section 3.3. For avoidance of doubt, this restriction on
sublicensing does not affect or limit in any manner any “have made” rights
granted under this Agreement. Apple covenants that it will not exercise the
foregoing license granted in this Section 3.3 unless and until it exercises the
Hardware and Patent Acquisition Right in accordance with Section 2.3. If Apple
does not exercise the Hardware and Patent Acquisition Right in accordance with
Section 2.3, the foregoing license granted in this Section 3.3 will
automatically terminate and be of no force or effect.

3.4 Covenant Not to Sue. In addition to the licenses granted in Section 3.2 and
Section 3.3, subject to Apple’s payment obligations as set forth in Section 3.11
and subject to Article 12, AuthenTec, on behalf of itself, its Affiliates, and
the respective successors and assigns of AuthenTec or any of its Affiliates,
hereby irrevocably covenants not to sue (or threaten to sue) Apple, any of its
Affiliates or any successors or assigns of Apple or any of its Affiliates, and
hereby irrevocably covenants not to knowingly sue any Other Covenant Beneficiary
(or knowingly individually threaten to sue any Other Covenant Beneficiary) or
knowingly maintain any suit against any Other Covenant Beneficiary (or knowingly
maintain any threat of suit against any individual Other Covenant Beneficiary),
in each of the foregoing cases, for infringement of any (a) AuthenTec
Intellectual Property Rights in or to any Hardware Technology or Hardware
Improvements with respect to any Commercialization of any Apple Sensors for
incorporation into or, in the case of Apple, any of its Affiliates or any
successors or assigns of Apple or any of its Affiliates, use with any
Apple-Branded Apple Products or (b) any AuthenTec Hardware Sensor Patent with
respect to any Commercialization of any Apple Sensors for incorporation into or,
in the case of Apple, any of its Affiliates or any successors or assigns of
Apple or any of its Affiliates, use with any Apple Products. No Apple Product
(or any component of any Apple Product) will be used to satisfy any claim or
claim element asserted by AuthenTec or any of its Affiliates, or any successors
or assigns of AuthenTec or any of its Affiliates, against Apple, any of its
Affiliates, or any successors or assigns of Apple or any of its Affiliates, or
any Other Covenant Beneficiary. The Parties agree that the foregoing covenants
in this Section 3.4 will not be of any force or effect unless and until Apple
exercises the Hardware and Patent Acquisition Right in accordance with
Section 2.3. If Apple does not exercise the Hardware and Patent Acquisition
Right in accordance with Section 2.3, the foregoing covenants in this
Section 3.4 will automatically terminate and be of no force or effect.

 

2



--------------------------------------------------------------------------------

3.5 Duration and Irrevocability of Licenses and Covenants. If Apple exercises
the Hardware and Patent Acquisition Right, subject to Apple’s payment
obligations with respect to the Hardware and Patent Acquisition Right as set
forth in Section 3.11 and subject to Article 12, the licenses granted in
Section 3.2 and Section 3.3 and the covenants in Section 3.4 (a) will continue
in perpetuity and (b) are irrevocable.

3.6 Future Assignments and Grants by AuthenTec. The licenses and covenants
granted under this Article 3 with respect to any AuthenTec Intellectual Property
Rights, Hardware Technology, Hardware Improvements and AuthenTec Hardware Sensor
Patents will run with such AuthenTec Intellectual Property Rights, Hardware
Technology, Hardware Improvements and AuthenTec Hardware Sensor Patents and will
be binding on any successors or assigns thereof. Neither AuthenTec nor any of
its Affiliates will assign, or grant any right under, any AuthenTec Intellectual
Property Rights, Hardware Technology, Hardware Improvements or AuthenTec
Hardware Sensor Patents to any Person (other than Apple and its Affiliates)
unless such assignment or grant is made subject to the license and covenants
granted under this Article 3. Any attempted assignment of, or grant of any right
under, any AuthenTec Intellectual Property Rights, Hardware Technology, Hardware
Improvements or AuthenTec Hardware Sensor Patents in contravention of this
Section 3.6 will be null and void.

3.7 AuthenTec Supply Chain Vendors. For 24 months after the exercise by Apple of
the Hardware and Patent Acquisition Right, Apple will have the right to directly
source from AuthenTec’s or any of its Affiliates’ respective supply chain
vendors (including foundries, other suppliers and packaging houses) (“AuthenTec
Supply Chain Vendors”) any materials and products (excluding inventory of
fabricated wafers, any work in progress under AuthenTec orders or packaged
component parts ordered by AuthenTec or any of its Affiliates) owned by
AuthenTec or any of its Affiliates necessary or useful to Commercialize any
Apple Sensors for incorporation into or use with any Apple Products, including
the right to utilize (and have AuthenTec Supply Chain Vendors utilize) any
Hardware Technology or Hardware Improvements in the possession or control of (or
otherwise made available by AuthenTec to) AuthenTec Supply Chain Vendors
(including mask sets owned by AuthenTec or any of its Affiliates). AuthenTec, on
behalf of itself, its Affiliates and the respective successors and assigns of
AuthenTec or any of its Affiliates, agrees: (a) not to take any action, or
direct or cause any action to be taken, to make any such Hardware Technology or
Hardware Improvements or any Intellectual Property Rights related to any of the
foregoing unavailable for use in connection with any Apple Sensors for
incorporation into or use with any Apple Products; (b) to seek to obtain on
behalf of Apple terms no less favorable than the terms AuthenTec has with such
AuthenTec Supply Chain Vendors; and (c) to provide Apple with written
authorizations by no later than 30 days after the Hardware and Patent
Acquisition Right Exercise Date that permit Apple to directly purchase from
AuthenTec Supply Chain Vendors any materials and products that are being
produced for AuthenTec, at a price that would be agreed upon by Apple and such
AuthenTec Supply Chain Vendors.

3.8 Hardware Technology Transfer. Upon the exercise by Apple of the Hardware and
Patent Acquisition Right, AuthenTec will use its best efforts to immediately
transfer and deliver to Apple all Hardware Technology (in a format mutually
agreed upon by Apple and AuthenTec) existing as of the Effective Date in the
manner and in accordance with the process, timelines and other requirements set
forth in the Technology Transfer Statement of Work attached hereto as Schedule A
(“Technology Transfer Statement of Work”). Apple will promptly acknowledge
receipt of any Hardware Technology transferred to and received by Apple or
notify AuthenTec of any deficiencies with respect to any Hardware Technology
transferred to and received by Apple. Until such transfer and delivery is
complete in accordance with the Technology Transfer Statement of Work, AuthenTec
will provide a written update to Apple each day indicating (a) the Hardware
Technology transferred and delivered by AuthenTec to Apple on such day and
(b) the Hardware Technology that will be transferred and delivered by AuthenTec
to Apple on the next day. During the period of AuthenTec’s transfer and delivery
of the Hardware

 

3



--------------------------------------------------------------------------------

Technology as set forth in the Technology Transfer Statement of Work, AuthenTec
will make available to Apple, at no additional cost to Apple, all assistance,
existing engineering resources (which engineering resources have supported or
are supporting any research, development, manufacturing, analysis or testing of
any Project IP (as defined in each of the Prior Interim Agreement and the
Interim Agreement) or any Project Work Product (as defined in the Development
Agreement)), training and technical support to enable Apple to make productive
use of the Hardware Technology in connection with the design, development and/or
Commercialization of any Apple Sensors for incorporation into or use with any
Apple Products. AuthenTec will ensure that all engineering resources provided
under this Section 3.8 have appropriate technical competency.

3.9 Hardware Improvements.

(a) Hardware Bug Fix Improvements. For 4 years after the Hardware and Patent
Acquisition Right Exercise Date, AuthenTec will transfer and deliver to Apple
each Hardware Improvement that is Bug Fix Improvement within 5 Business Days
after the completion of the development of such Bug Fix Improvement.

(b) Hardware Non-Bug Fix Improvements. The Parties will hold an engineering
meeting during each of the first 4 periods of 3 months each after the Hardware
and Patent Acquisition Right Exercise Date (on a date and at a location mutually
agreed upon by the Parties) (each, a “Hardware Engineering Meeting”). AuthenTec
will disclose to Apple at each Hardware Engineering Meeting all new Hardware
Non-Bug Fix Improvements during the applicable 3-month period (and, in the case
of the first Hardware Engineering Meeting, any Hardware Non-Bug Fix Improvements
prior to such 3-month period). The Parties will discuss in good faith which of
the Hardware Non-Bug Fix Improvements will be provided to Apple, based on the
principle agreed upon by the Parties that any Improvements that are relevant to
or useful for the Commercialization of any Apple Sensors will be transferred and
delivered to Apple within 10 Business Days after such Hardware Engineering
Meeting and deemed to be and included as Hardware Improvements for purposes of
this Agreement. If any Hardware Non-Bug Fix Improvement has been developed,
created or conceived, but not reduced to practice, during the 12 month period
after the Effective Date, the Parties will discuss in good faith whether such
Hardware Non-Bug Fix Improvement will be transferred and delivered to Apple at
such time that such Hardware Non-Bug Fix Improvement is reduced to practice.

(c) Corrective Delivery or Disclosure of Improvements. In the event AuthenTec
discovers, or Apple discovers and provides written notice to AuthenTec of, any
(i) Hardware Improvement that is a Bug Fix Improvement that was not transferred
and delivered to Apple in accordance with Section 3.9(a) or (ii) Hardware
Improvement that is a Non-Bug Fix Improvement that was not disclosed to Apple in
accordance with Section 3.9(b), then AuthenTec will promptly transfer and
deliver such Hardware Improvement to Apple (in the case of (i)) and promptly
disclose such Hardware Improvement to Apple (in the case of (ii)). If AuthenTec
promptly transfers and delivers, or discloses, to Apple, as applicable, such
Hardware Improvement in accordance with the preceding sentence, AuthenTec will
be deemed to not be in breach of this Section 3.9 with respect to such failure
to transfer and deliver, or disclose, as applicable, such Hardware Improvement
in accordance with this Section 3.9.

3.10 Technical Support and Assistance.

(a) If Apple exercises the Hardware and Patent Acquisition Right, for 1 year
after the Hardware and Patent Acquisition Right Exercise Date, AuthenTec will,
at no additional cost to Apple (i) provide to Apple telephonic and electronic
technical support and assistance with respect to any Hardware Technology or
Hardware Improvements in response to requests from Apple, (ii) respond to such
requests

 

4



--------------------------------------------------------------------------------

in accordance with the response times set forth in Schedule B attached hereto
and (iii) reasonably cooperate with Apple in connection with such requests.

(b) AuthenTec will ensure that all engineering resources provided under this
Section 3.10 have appropriate technical competency.

3.11 Hardware and Patent Acquisition Right Fee. If Apple exercises the Hardware
and Patent Acquisition Right, subject to Article 12, Apple agrees to pay
AuthenTec a total fee of $90 million, to be paid as follows:

(a) $72 million (the “Initial Hardware and Patent Acquisition Right Fee
Payment”) within 30 days after the date of Apple’s written notice to AuthenTec
that it is exercising the Hardware and Patent Acquisition Right in accordance
with Section 2.3; and

(b) $18 million in 4 installments of $4.5 million each as follows: (i) the first
installment of $4.5 million will be paid on or before the first day of the third
month of the first full calendar quarter after the calendar quarter in which the
payment set forth in Section 3.11(a) is due by Apple to AuthenTec; and (ii) the
remaining 3 installments of $4.5 million each will be due on or before the first
day of the third month of each of the 3 consecutive calendar quarters following
such first full calendar quarter.

4. SOFTWARE TECHNOLOGY AND PATENT RIGHTS

4.1 Software Technology and Patent Acquisition Right. AuthenTec hereby grants to
Apple the right to acquire the licenses, covenants, rights and benefits set
forth in this Article 4 with respect to Software Technology and AuthenTec
Software Sensor Patents (“Software and Patent Acquisition Right”) for the fee
set forth in Section 4.11.

4.2 Software License Grant. Without limiting any implied rights or the
application of the doctrine of patent exhaustion under applicable Law, subject
to Apple’s payment obligations as set forth in Section 4.11 and subject to
Article 12, AuthenTec, on behalf of itself, its Affiliates and the respective
successors and assigns of AuthenTec or any of its Affiliates, hereby grants to
Apple, its Affiliates and the respective successors and assigns of Apple or any
of its Affiliates a non-exclusive, perpetual, irrevocable, worldwide license
(which license will be fully paid-up and royalty-free upon Apple’s payment of
the fee set forth in Section 4.11), under all AuthenTec Intellectual Property
Rights, to Commercialize any Software Technology and/or Software Improvements in
connection with the Commercialization of any Apple Sensors for incorporation
into or use with any Apple-Branded Apple Products. Neither Apple nor any of its
Affiliates nor any successors or assigns of Apple or any of its Affiliates may
grant any sublicenses under the license granted in this Section 4.2. For
avoidance of doubt, this restriction on sublicensing does not affect or limit in
any manner any “have made” rights granted under this Agreement. Apple covenants
that it will not exercise the foregoing license granted in this Section 4.2
unless and until it exercises the Software and Patent Acquisition Right in
accordance with Section 2.3. If Apple does not exercise the Software and Patent
Acquisition Right in accordance with Section 2.3, the foregoing license granted
in this Section 4.2 will automatically terminate and be of no force or effect.

4.3 Patent License Grant. Without limiting any implied rights or the application
of the doctrine of patent exhaustion under applicable Law, subject to Apple’s
payment obligations as set forth in Section 4.11 and subject to Article 12,
AuthenTec, on behalf of itself, its Affiliates and the respective successors and
assigns of AuthenTec or any of its Affiliates, hereby grants to Apple, its
Affiliates and the respective successors and assigns of Apple or any of its
Affiliates a non-exclusive, perpetual, irrevocable, worldwide license (which
license will be fully paid-up and royalty-free upon Apple’s payment of the fee

 

5



--------------------------------------------------------------------------------

set forth in Section 4.11), under all AuthenTec Software Sensor Patents, to
Commercialize any Apple Sensors for incorporation into or use with any Apple
Products. Neither Apple nor any of its Affiliates nor any successors or assigns
of Apple or any of its Affiliates may grant any sublicenses under the license
granted in this Section 4.3. For avoidance of doubt, this restriction on
sublicensing does not affect or limit in any manner any “have made” rights
granted under this Agreement. Apple covenants that it will not exercise the
foregoing license granted in this Section 4.3 unless and until it exercises the
Software and Patent Acquisition Right in accordance with Section 2.3. If Apple
does not exercise the Software and Patent Acquisition Right in accordance with
Section 2.3, the foregoing license granted in this Section 4.3 will
automatically terminate and be of no force or effect.

4.4 Covenant Not to Sue. In addition to the licenses granted in Section 4.2 and
Section 4.3, subject to Apple’s payment obligations as set forth in Section 4.11
and subject to Article 12, AuthenTec, on behalf of itself, its Affiliates, and
the respective successors and assigns of AuthenTec or any of its Affiliates,
hereby irrevocably covenants not to sue (or threaten to sue) Apple, any of its
Affiliates or any successors or assigns of Apple or any of its Affiliates, and
hereby irrevocably covenants not to knowingly sue any Other Covenant Beneficiary
(or knowingly individually threaten to sue any Other Covenant Beneficiary) or
knowingly maintain any suit against any Other Covenant Beneficiary (or knowingly
maintain any threat of suit against any individual Other Covenant Beneficiary),
in each of the foregoing cases, for infringement of any (a) AuthenTec
Intellectual Property Rights in or to any Software Technology or Software
Improvements with respect to any Commercialization of any Apple Sensors for
incorporation into or, in the case of Apple, any of its Affiliates or any
successors or assigns of Apple or any of its Affiliates, use with any
Apple-Branded Apple Products or (b) any AuthenTec Software Sensor Patent with
respect to any Commercialization of any Apple Sensors for incorporation into or,
in the case of Apple, any of its Affiliates or any successors or assigns of
Apple or any of its Affiliates, use with any Apple Products. No Apple Product
(or any component of any Apple Product) will be used to satisfy any claim or
claim element asserted by AuthenTec or any of its Affiliates, or any successors
or assigns of AuthenTec or any of its Affiliates, against Apple, any of its
Affiliates, or any successors or assigns of Apple or any of its Affiliates, or
any Other Covenant Beneficiary. The Parties agree that the foregoing covenants
in this Section 4.4 will not be of any force or effect unless and until Apple
exercises the Software and Patent Acquisition Right in accordance with
Section 2.3. If Apple does not exercise the Software and Patent Acquisition
Right in accordance with Section 2.3, the foregoing covenants in this
Section 4.4 will automatically terminate and be of no force or effect.

4.5 Duration and Irrevocability of Licenses and Covenants. If Apple exercises
the Software and Patent Acquisition Right, subject to Apple’s payment
obligations with respect to the Software and Patent Acquisition Right as set
forth in Section 4.11 and subject to Article 12, the licenses granted in
Section 4.2 and Section 4.3 and the covenants in Section 4.4 (a) will continue
in perpetuity and (b) are irrevocable.

4.6 Future Assignments and Grants by AuthenTec. The licenses and covenants
granted under this Article 4 with respect to any AuthenTec Intellectual Property
Rights, Software Technology, Software Improvements and AuthenTec Software Sensor
Patents will run with such AuthenTec Intellectual Property Rights, Software
Technology, Software Improvements and AuthenTec Software Sensor Patents and will
be binding on any successors or assigns thereof. Neither AuthenTec nor any of
its Affiliates will assign, or grant any right under, any AuthenTec Intellectual
Property Rights, Software Technology, Software Improvements or AuthenTec
Software Sensor Patents to any Person (other than Apple and its Affiliates)
unless such assignment or grant is made subject to the license and covenants
granted under this Article 4. Any attempted assignment of, or grant of any right
under, any AuthenTec Intellectual Property Rights, Software Technology, Software
Improvements or AuthenTec Software Sensor Patents in contravention of this
Section 4.6 will be null and void.

 

6



--------------------------------------------------------------------------------

4.7 AuthenTec Supply Chain Vendors. For 24 months after the exercise by Apple of
the Software and Patent Acquisition Right, Apple will have the right to directly
source from AuthenTec Supply Chain Vendors any materials and products (excluding
inventory of fabricated wafers, any work in progress under AuthenTec orders or
packaged component parts ordered by AuthenTec or any of its Affiliates) owned by
AuthenTec or any of its Affiliates necessary or useful to Commercialize any
Apple Sensors for incorporation into or use with any Apple Products, including
the right to utilize (and have AuthenTec Supply Chain Vendors utilize) any
Software Technology or Software Improvements in the possession or control of (or
otherwise made available by AuthenTec to) AuthenTec Supply Chain Vendors.
AuthenTec, on behalf of itself, its Affiliates and the respective successors and
assigns of AuthenTec or any of its Affiliates, agrees: (a) not to take any
action, or direct or cause any action to be taken, to make any such Software
Technology or Software Improvements or any Intellectual Property Rights related
to any of the foregoing unavailable for use in connection with any Apple Sensors
for incorporation into or use with any Apple Products; (b) to seek to obtain on
behalf of Apple terms no less favorable than the terms AuthenTec has with such
AuthenTec Supply Chain Vendors; and (c) to provide Apple with written
authorizations by no later than 30 days after the Software and Patent
Acquisition Right Exercise Date that permit Apple to directly purchase from
AuthenTec Supply Chain Vendors any materials and products that are being
produced for AuthenTec, at a price that would be agreed upon by Apple and such
AuthenTec Supply Chain Vendors.

4.8 Software Technology Transfer. Upon the exercise by Apple of the Software and
Patent Acquisition Right, AuthenTec will use its best efforts to immediately
transfer and deliver to Apple all Software Technology (in a format mutually
agreed upon by Apple and AuthenTec) existing as of the Effective Date in the
manner and in accordance with the process, timelines and other requirements set
forth in the Technology Transfer Statement of Work. Apple will promptly
acknowledge receipt of any Software Technology transferred to and received by
Apple or notify AuthenTec of any deficiencies with respect to any Software
Technology transferred to and received by Apple. Until such transfer and
delivery is complete in accordance with the Technology Transfer Statement of
Work, AuthenTec will provide a written update to Apple each day indicating
(a) the Software Technology transferred and delivered by AuthenTec to Apple on
such day and (b) the Software Technology that will be transferred and delivered
by AuthenTec to Apple on the next day. During the period of AuthenTec’s transfer
and delivery of the Software Technology as set forth in the Technology Transfer
Statement of Work, AuthenTec will make available to Apple, at no additional cost
to Apple, all assistance, existing engineering resources (which engineering
resources have supported or are supporting any research, development,
manufacturing, analysis or testing of any Project IP (as defined in each of the
Prior Interim Agreement and the Interim Agreement) or any Project Work Product
(as defined in the Development Agreement)), training and technical support to
enable Apple to make productive use of the Software Technology in connection
with the design, development and/or Commercialization of any Apple Sensors for
incorporation into or use with any Apple Products. AuthenTec will ensure that
all engineering resources provided under this Section 4.8 have appropriate
technical competency

4.9 Software Improvements.

(a) Software Bug Fix Improvements. For 4 years after the Software and Patent
Acquisition Right Exercise Date, AuthenTec will transfer and deliver to Apple
each Software Improvement that is Bug Fix Improvement within 5 Business Days
after the completion of the development of such Bug Fix Improvement.

(b) Software Non-Bug Fix Improvements. The Parties will hold an engineering
meeting during each of the first 4 periods of 3 months each after the Software
and Patent Acquisition Right Exercise Date (on a date and at a location mutually
agreed upon by the Parties) (each, a “Software Engineering Meeting”). AuthenTec
will disclose to Apple at each Software Engineering Meeting all new

 

7



--------------------------------------------------------------------------------

Software Non-Bug Fix Improvements during the applicable 3-month period (and, in
the case of the first Software Engineering Meeting, any Software Non-Bug Fix
Improvements prior to such 3-month period). The Parties will discuss in good
faith which of the Software Non-Bug Fix Improvements will be provided to Apple,
based on the principle agreed upon by the Parties that any Improvements that are
relevant to or useful for the Commercialization of any Apple Sensors will be
transferred and delivered to Apple within 10 Business Days after such Software
Engineering Meeting and deemed to be and included as Software Improvements for
purposes of this Agreement. If any Software Non-Bug Fix Improvement has been
developed, created or conceived, but not reduced to practice, during the 12
month period after the Effective Date, the Parties will discuss in good faith
whether such Software Non-Bug Fix Improvement will be transferred and delivered
to Apple at such time that such Software Non-Bug Fix Improvement is reduced to
practice.

(c) Corrective Delivery or Disclosure of Improvements. In the event AuthenTec
discovers, or Apple discovers and provides written notice to AuthenTec of, any
(i) Software Improvement that is a Bug Fix Improvement that was not transferred
and delivered to Apple in accordance with Section 4.9(a) or (ii) Software
Improvement that is a Non-Bug Fix Improvement that was not disclosed to Apple in
accordance with Section 4.9(b), then AuthenTec will promptly transfer and
deliver such Software Improvement to Apple (in the case of (i)) and promptly
disclose such Software Improvement to Apple (in the case of (ii)). If AuthenTec
promptly transfers and delivers, or discloses, to Apple, as applicable, such
Software Improvement in accordance with the preceding sentence, AuthenTec will
be deemed to not be in breach of this Section 4.9 with respect to such failure
to transfer and deliver, or disclose, as applicable, such Software Improvement
in accordance with this Section 4.9.

4.10 Technical Support and Assistance.

(a) If Apple exercises the Software and Patent Acquisition Right, for 1 year
after the Software and Patent Acquisition Right Exercise Date, AuthenTec will,
at no additional cost to Apple (i) provide to Apple telephonic and electronic
technical support and assistance with respect to any Software Technology or
Software Improvements in response to requests from Apple, (ii) respond to such
requests in accordance with the response times set forth in Schedule B attached
hereto and (iii) reasonably cooperate with Apple in connection with such
requests.

(b) AuthenTec will ensure that all engineering resources provided under this
Section 4.10 have appropriate technical competency.

4.11 Software and Patent Acquisition Right Fee. If Apple exercises the Software
and Patent Acquisition Right, subject to Article 12, Apple agrees to pay
AuthenTec a total fee of $25 million, to be paid as follows:

(a) $20 million (the “Initial Software and Patent Acquisition Right Fee
Payment”) within 30 days after the date of Apple’s written notice to AuthenTec
that it is exercising the Software and Patent Acquisition Right in accordance
with Section 2.3; and

(b) $5 million in 4 installments of $1.25 million each as follows: (i) the first
installment of $1.25 million will be paid on or before the first day of the
third month of the first full calendar quarter after the calendar quarter in
which the payment set forth in Section 3.11(a) is due by Apple to AuthenTec; and
(ii) the remaining 3 installments of $1.25 million each will be due on or before
the first day of the third month of each of the 3 consecutive calendar quarters
following such first full calendar quarter.

 

8



--------------------------------------------------------------------------------

5. OWNERSHIP; NO GRANT OF RIGHTS; TERMINATION OF CERTAIN LICENSES.

5.1 Ownership by AuthenTec. As between the Parties, AuthenTec owns all rights
(including AuthenTec Intellectual Property Rights), title and interest in and to
all Hardware Technology, Software Technology and AuthenTec Improvements.

5.2 Ownership by Apple. As between the Parties, Apple owns all rights (including
Intellectual Property Rights), title and interest in and to all Apple
Improvements, Apple Sensors and Apple Products (other than any Hardware
Technology, Software Technology or AuthenTec Improvements incorporated therein).

5.3 No Grant of Rights to AuthenTec. Nothing in this Agreement obligates Apple
or any of its Affiliates to provide or license to AuthenTec or any of its
Affiliates, or grants (expressly or by implication) to AuthenTec or any of its
Affiliates any license under or any right to use or otherwise Commercialize, any
Apple Improvements, Apple Sensors, Apple Products or any Intellectual Property
Rights or Technology of Apple or any of its Affiliates.

5.4 No Grant of Rights to Apple for Certain Intellectual Property Rights of
AuthenTec Acquiror. For avoidance of doubt, the licenses in Section 3.2,
Section 3.3, Section 4.2 and Section 4.3 do not grant any rights, and the
covenants in Section 3.4 and Section 4.4 do not apply, to the following:

(a) if AuthenTec is acquired by an AuthenTec Acquiror, any Intellectual Property
Rights owned. acquired, controlled or licensable by, or assigned to, such
AuthenTec Acquiror or any AuthenTec Acquiror Affiliate, provided that
(i) AuthenTec survives the acquisition transaction and (ii) such Intellectual
Property Rights were not AuthenTec Intellectual Property Rights prior to such
acquisition transaction; or

(b) subject to the following sentence in this Section 5.4(b), any Intellectual
Property Rights owned by a third party that is not an Affiliate of AuthenTec
(i) developed, created, authored, discovered or conceived by or for AuthenTec or
any of its Affiliates pursuant to an agreement between such third party and
AuthenTec or any of its Affiliates (“Third Party Development Agreement”) and
(ii) transferred or assigned by AuthenTec or such Affiliate to such third party
pursuant to such Third Party Development Agreement. If AuthenTec is acquired by
an AuthenTec Acquiror and AuthenTec survives such acquisition transaction,
AuthenTec agrees that neither AuthenTec nor any of its Affiliates will, on or
after the closing of such acquisition transaction, enter into any agreement with
such AuthenTec Acquiror or any AuthenTec Acquiror Affiliate that would have the
effect, whether intentional or not, of circumventing AuthenTec’s obligations
under this Agreement to provide AuthenTec Improvements to Apple.

5.5 Termination of Licenses Granted by Apple. The Parties hereby terminate, as
of the Effective Date, any license related to any Hardware Technology, Software
Technology or AuthenTec Improvements granted by Apple to AuthenTec during the
120 days preceding the Effective Date, including the license in Section 2.4(b)
of the Interim Agreement. The Parties acknowledge and agree that such licenses
will be of no force or effect after the Effective Date.

6. PAYMENTS.

6.1 Payment Instructions. All payments by Apple to AuthenTec under this
Agreement will be made by electronic transfer of funds to:

 

9



--------------------------------------------------------------------------------

Bank Name:

SWIFT:

Routing:

Account:

Beneficiary: AuthenTec, Inc.

6.2 Taxes; Tax Documentation. AuthenTec will be responsible for any duties,
taxes and levies to which it is subject as a result of any payment to AuthenTec
hereunder. No later than 10 business days after the Effective Date, AuthenTec
will provide Apple with a completed IRS Form W9. If AuthenTec fails to provide
such tax documentation or fails to provide tax documentation sufficient to allow
a 0% tax rate, Apple may, at its discretion, cause taxes to be deducted from the
amount paid and cause such withholding taxes to be paid to the appropriate tax
authority. For avoidance of doubt, in such case the actual payment to AuthenTec
will be net of any taxes withheld.

7. REPRESENTATIONS, WARRANTIES AND COVENANTS; WARRANTY DISCLAIMER.

7.1 Representations and Warranties by Each Party. Each Party represents and
warrants to the other Party that it is a validly existing business and in good
standing under the laws of the respective jurisdictions in which it has
activities, and has the full power and authority to enter into this Agreement
and to perform its obligations hereunder and consummate the transactions
contemplated herein.

7.2 Representations and Warranties by AuthenTec. AuthenTec represents and
warrants to Apple that: (a) it has all requisite legal right, power and
authority to execute, deliver and perform this Agreement; (b) except as set
forth in Schedule C, it solely owns all AuthenTec Sensor Patents; (c) it owns
all Hardware Technology and Software Technology and all AuthenTec Intellectual
Property Rights (other than AuthenTec Sensor Patents) in or to any Hardware
Technology or Software Technology or, except for any Intellectual Property
Rights or Technology owned by any third party and disclosed to Apple in
accordance with Section 7.3, otherwise has the right to grant to Apple and its
Affiliates the licenses set forth in Section 3.2, Section 3.3, Section 4.2 and
Section 4.3; (d) no third party has any right to enforce any such AuthenTec
Intellectual Property Rights or AuthenTec Sensor Patents or, to the best of
AuthenTec’s Knowledge, recover for infringement or violation of any such
AuthenTec Intellectual Property Rights or AuthenTec Sensor Patents by Apple or
any of its Affiliates at any time; (e) it has not entered into any agreement or
granted, and will not enter into any agreement or grant, any option, license or
other right, under any Intellectual Property Rights or Technology, that
(i) conflicts with or prevents AuthenTec from granting or providing to Apple, or
would conflict with or prevent AuthenTec from granting or providing to Apple,
any Acquisition Right, license, right or covenant granted or provided to Apple
and its Affiliates under this Agreement or (ii) conflicts with or prevents
AuthenTec from performing, or would conflict with or prevent AuthenTec from
performing, any obligation of AuthenTec or any of its Affiliates under this
Agreement; (f) there are no liens, conveyances, mortgages, assignments,
encumbrances, or other agreements that prevent or would prevent or impair the
full and complete exercise of the terms of this Agreement by Apple and its
Affiliates; and (g) to the best of AuthenTec’s Knowledge, Schedule D sets forth
a true and correct list of all bugs, defects and errors as of the Effective Date
in the Hardware Technology or Software Technology; provided, however, that, in
the event AuthenTec discovers, during the Term, additional bugs, defects or
errors that are not listed on Schedule D, then so long as AuthenTec promptly
notifies Apple in writing of such additional bugs, defects or errors, the
failure of AuthenTec to list such bugs, defects or errors on Schedule D will not
be a material breach of this Section 7.2(g). The foregoing in clause (b) and
clause (c) of the immediately foregoing sentence in this Section 7.2 will not be
interpreted as a representation or warranty that the AuthenTec Sensor Patents,
Hardware Technology, Software Technology or AuthenTec Intellectual Property
Rights in or to any

 

10



--------------------------------------------------------------------------------

Hardware Technology or Software Technology, or their use or exploitation in any
manner by Apple or its Affiliates, does not or will not infringe any
Intellectual Property Rights of any Person.

7.3 Third Party Intellectual Property Rights and Technology. Within 30 days
after the Effective Date, AuthenTec agrees to amend Schedule E (as necessary) to
provide to Apple a true and correct list of all Intellectual Property Rights or
Technology (a) owned by any third party and licensed to AuthenTec or any of its
Affiliates that is necessary to Commercialize any Hardware Technology, Software
Technology and/or AuthenTec Improvements in connection with the
Commercialization of any Apple Sensors or Apple Products and (b) owned by any
third party and licensed to AuthenTec or any of its Affiliates that is necessary
to Commercialize any Hardware Technology, Software Technology and/or AuthenTec
Improvements in connection with the Commercialization of any Apple Sensors or
Apple Products and under or to which AuthenTec does not have the right to grant
Apple and its Affiliates a sublicense under this Agreement of the scope of the
licenses granted under Section 3.2, Section 3.3, Section 4.2 and Section 4.3 or
the scope of the covenants set forth in Section 3.4 and Section 4.4. If Apple
exercises the Hardware and Patent Acquisition Right or the Software and Patent
Acquisition Right, AuthenTec will update such list promptly after such exercise
by Apple. Following the Effective Date, at Apple’s request, AuthenTec agrees to
use its diligent efforts to obtain from each such third party (excluding You
Technology, Inc.) the right to sublicense Apple, its Affiliates and the
respective successors and assigns of Apple or any of its Affiliates or to assist
Apple in obtaining from each such third party a license or sublicense under or
to such third party Intellectual Property Rights or Technology, as the case may
be, that is necessary to Commercialize, on terms and conditions no less
favorable than the terms and conditions of AuthenTec’s or its applicable
Affiliate’s license to such third party Intellectual Property Rights and
Technology, any Hardware Technology, Software Technology and/or AuthenTec
Improvements in connection with the Commercialization of any Apple Sensors or
Apple Products, in each case, within the scope of the licenses granted in
Section 3.2 and Section 3.3 (if Apple exercises the Hardware and Patent
Acquisition Right) and Section 4.2 and Section 4.3 (if Apple exercises the
Software and Patent Acquisition Right).

7.4 Warranty Disclaimer.

(a) THE REPRESENTATIONS AND WARRANTIES OF EACH PARTY IN SECTION 7.1 AND OF
AUTHENTEC IN SECTION 7.2 ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES GIVEN BY SUCH PARTY UNDER THIS AGREEMENT. NEITHER PARTY NOR ANY OF
ITS AFFILIATES MAKES ANY OTHER REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT
WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY HEREBY
EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE. WITHOUT LIMITING THE SCOPE OF THIS SECTION 7.4(a), SUBJECT
TO SECTION 7.2, AUTHENTEC MAKES NO WARRANTY OF ANY KIND THAT THE HARDWARE
TECHNOLOGY, THE SOFTWARE TECHNOLOGY OR THE AUTHENTEC IMPROVEMENTS ARE FREE OF
DEFECTS OR ARE FIT FOR THEIR INTENDED PURPOSE OR ANY PARTICULAR PURPOSE AT ALL.

(b) THE HARDWARE TECHNOLOGY, SOFTWARE TECHNOLOGY AND AUTHENTEC IMPROVEMENTS ARE
NOT INTENDED OR SUITABLE FOR USE IN SITUATIONS OR ENVIRONMENTS WHERE THE FAILURE
OR TIME DELAYS OF, OR ERRORS OR INACCURACIES IN THE CONTENT, DATA OR INFORMATION
PROVIDED BY, THE HARDWARE TECHNOLOGY, SOFTWARE TECHNOLOGY AND AUTHENTEC
IMPROVEMENTS COULD LEAD TO DEATH, PERSONAL INJURY, OR SEVERE PHYSICAL OR
ENVIRONMENTAL DAMAGE, INCLUDING THE OPERATION OF NUCLEAR FACILITIES,

 

11



--------------------------------------------------------------------------------

AIRCRAFT NAVIGATION OR COMMUNICATION SYSTEMS, AIR TRAFFIC CONTROL, LIFE SUPPORT
OR WEAPONS SYSTEMS.

7.5 Covenants by AuthenTec Related to Acquisition Rights. During the Term,
AuthenTec agrees not to (a) enter into any agreement with any third party that
grants such third party any licenses under or rights with respect to any
Hardware Technology, Software Technology, AuthenTec Improvements or AuthenTec
Sensor Patents (other than non-exclusive licenses and rights of the same scope
as those granted by AuthenTec in the ordinary course of its business before the
Effective Date (e.g., distribution and license of driver source materials for
its Products)) or (b) enter into any agreement with, or grant any options,
rights or benefits to, any third party that (i) conflicts with, or otherwise
would prevent Apple from exercising and enjoying all of the rights of and
benefits under, any Acquisition Right or (ii) conflicts with, or prevents
AuthenTec from granting or providing to Apple, any licenses, covenants, rights
or benefits that are the subject of any of the Acquisition Rights.

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement will commence as of the Effective Date and,
unless earlier terminated in accordance with Section 8.2, will continue until
270 days after the Effective Date (“Term”).

8.2 Termination by Either Party. Subject to Article 12, this Agreement may be
terminated by either Party if the other Party materially breaches any provision
of this Agreement and fails to cure such breach within 30 days after receiving
written notice from the non-breaching Party describing such breach.

8.3 Termination by Apple. If any additional third party Intellectual Property
Rights or Technology required to be listed by Section 7.3(b) are added to
Schedule E after the Effective Date, Apple may, within 10 Business Days after
the receipt by Apple from AuthenTec of an amendment to Schedule E, terminate
this Agreement upon written notice to AuthenTec. If Apple terminates this
Agreement pursuant to this Section 8.3 after payment of the Acquisition Right
Fee, AuthenTec will promptly (and in no event later than 10 Business Days after
the effective date of such termination) refund to Apple the Acquisition Right
Fee. If Apple terminates this Agreement pursuant to this Section 8.3 prior to
payment of the Acquisition Right Fee, for avoidance of doubt, Apple will not be
obligated to pay to AuthenTec the Acquisition Right Fee (or any portion
thereof).

8.4 Effect of Termination. Upon the expiration or any termination of this
Agreement, the following provisions of this Agreement will survive:

(a) if Apple exercises the Hardware and Patent Acquisition Right, Article 3;
provided, however, that, if, subject to Article 12, AuthenTec terminates this
Agreement pursuant to Section 8.2 for a material breach by Apple of its payment
obligations as set forth in Section 3.11, the licenses granted in Section 3.2
and Section 3.3 and the covenants in Section 3.4 will not survive (but, for
avoidance of doubt, any activities undertaken by or for Apple or any of its
Affiliates or any successors or assigns of Apple or any of its Affiliates prior
to the date of termination that were licensed under or subject to the covenants
in Article 3 cannot later be the subject of any legal claims after the date of
termination);

(b) if Apple exercises the Software and Patent Acquisition Right, Article 4;
provided, however, that (i) if, subject to Article 12, AuthenTec terminates this
Agreement pursuant to Section 8.2 for a material breach by Apple of its payment
obligations as set forth in Section 4.11, the licenses granted in Section 4.2
and Section 4.3 and the covenants in Section 4.4 will not survive (but, for
avoidance of doubt, any activities undertaken by or for Apple or any of its
Affiliates or any successors or assigns of Apple or any of its Affiliates prior
to the date of termination that were licensed under or subject to the covenants
in Article 4 cannot later be the subject of any legal claims after the date of
termination); and

 

12



--------------------------------------------------------------------------------

(c) Article 1, Article 5, Article 6, Article 7, Section 8.4, Article 9, Article
10, Article 11, Article 12, Article 13 and Exhibit A.

9. CONFIDENTIALITY.

9.1 Confidentiality Obligations. The Parties agree that all Confidential
Information (as defined in the Nondisclosure Agreement) disclosed in connection
with this Agreement is subject to the terms and conditions of the Nondisclosure
Agreement. All Hardware Technology, Software Technology (other than object code)
and AuthenTec Improvements will be deemed Confidential Information of AuthenTec
subject to the terms and conditions of the Nondisclosure Agreement. AuthenTec
acknowledges and agrees that any suppliers, manufacturers and vendors of Apple
or any of its Affiliates that Apple or such Affiliate retains to “have made” any
Apple Sensors or Apple Products under any licenses granted by AuthenTec under
this Agreement may receive Confidential Information of AuthenTec from Apple or
such Affiliate to the extent such Confidential Information of AuthenTec is
required or desirable for such Apple Sensors and Apple Products to be made for
Apple or such Affiliate. Apple agrees that all such suppliers, manufacturers and
vendors will be subject to confidentiality obligations with respect to such
Confidential Information of AuthenTec that are at least as protective of such
Confidential Information of AuthenTec as the confidentiality obligations of
Apple and its Affiliates under the Nondisclosure Agreement.

9.2 Additional Confidentiality Obligations. AuthenTec agrees not to disclose
(a) the existence or any terms of this Agreement (except as required by federal
securities Law in accordance with this Section 9.2) without Apple’s prior
written consent or (b) any information about (i) any Apple Sensors that contain
or are based on any Confidential Information disclosed under this Agreement or
(ii) any Apple Products into which any Apple Sensors are or will be
incorporated. AuthenTec will not make any public statements or any filings with
the United States Securities and Exchange Commission (the “SEC”) or the Nasdaq
Stock Market disclosing or otherwise referencing the existence or any terms of
this Agreement, except as required by federal securities Law in accordance with
this Section 9.2. If AuthenTec determines in its reasonable judgment that
applicable federal securities Law requires AuthenTec to make any public
disclosures or filings with the SEC or the Nasdaq Stock Market disclosing or
otherwise referencing the existence or any terms of this Agreement, AuthenTec
will consult with Apple prior to making such disclosure or filing and provide
Apple with a reasonable opportunity to review and comment on such disclosure or
filing prior to making such disclosure or filing. AuthenTec will cooperate with
Apple regarding any such disclosures or filings and use reasonable best efforts
to redact such disclosures or filings to the extent reasonably requested by
Apple and make such disclosure or filings subject to a Confidential Treatment
Request.

10. INDEMNIFICATION

10.1 Indemnification by AuthenTec. AuthenTec agrees to indemnify, defend and
hold harmless Apple and its Affiliates and each of Apple’s and each of its
Affiliates’ respective officers, directors, employees, agents, representatives,
suppliers, licensees, resellers, distributors, customers, successors and assigns
(“Apple Indemnified Parties”) from and against all claims, losses, liabilities,
damages, settlements, costs and expenses (including reasonable fees and expenses
of attorneys incurred in connection with the investigation or defense of any
actions) arising out of or resulting from any third party claims brought or made
against any of the Apple Indemnified Parties alleging that the Commercialization
of any Hardware Technology or Hardware Improvements (in the case Apple exercises
the Hardware and Patent Acquisition Right) and/or any Software Technology or
Software Improvements

 

13



--------------------------------------------------------------------------------

(in the case Apple exercises the Software and Patent Acquisition Right) (in each
of the foregoing cases, (a) either alone or in combination with any other
Intellectual Property Rights or Technology and/or (b) as may be altered or
modified) infringes or constitutes or results from a misappropriation of any
third party Intellectual Property Rights or Technology (each, a “Claim”);
provided, however, that such Commercialization of any Hardware Technology,
Hardware Improvements, Software Technology and Software Improvements is within
the scope of the licenses granted to Apple and its Affiliates under this
Agreement.

10.2 Exceptions to Indemnification by AuthenTec. AuthenTec will not have an
indemnification obligation pursuant to Section 10.1 with respect to a Claim to
the extent such Claim is directly attributable to: (a) an alteration or
modification of any Hardware Technology, Software Technology or AuthenTec
Improvement developed, created, authored, discovered or conceived independently
by any Apple Indemnified Party, unless such Hardware Technology, Software
Technology or AuthenTec Improvement as provided by AuthenTec to Apple
substantially embodies the essential elements of an invention claimed in any
patent asserted in such Claim; or (b) the combination by any Apple Indemnified
Party of any Hardware Technology, Software Technology or AuthenTec Improvement
with any Product not provided by AuthenTec or any of its Affiliates unless such
Hardware Technology, Software Technology or AuthenTec Improvement substantially
embodies the essential elements of an invention claimed in any patent asserted
in such Claim. For avoidance of doubt, if the accused structure at issue in a
patent infringement Claim is a third party software application (e.g., airline
security application), that uses only the output of the Software Technology and
is not otherwise based on the Software Technology or Hardware Technology, then
such Claim would not be subject to indemnification. AuthenTec will not have an
indemnification obligation pursuant to Section 10.1 for any infringement claims
arising out of or resulting from patents identified in the Patent License
Agreement, effective as of September 10, 2010, between AuthenTec and You
Technology, Inc. (f.k.a. YT Acquisition Corporation).

10.3 Indemnification by Apple. Apple agrees to indemnify, defend and hold
harmless AuthenTec and its Affiliates and each of AuthenTec’s and each of its
Affiliates’ respective officers, directors, employees, agents, representatives,
suppliers, licensees, resellers, distributors, customers, successors and assigns
(“AuthenTec Indemnified Parties”) from and against all claims, losses,
liabilities, damages, settlements, costs and expenses (including reasonable fees
and expenses of attorneys incurred in connection with the investigation or
defense of any actions) arising out of or resulting from any (a) third party
claims brought or made against any of the AuthenTec Indemnified Parties alleging
that any Apple Product that incorporates any Hardware Technology, Software
Technology or AuthenTec Improvement has directly caused personal injury or
property damage or (b) claims brought by a class of shareholders of Apple
against AuthenTec claiming a diminution in Apple shareholder value arising from
any security breach or any payment system breach to which any Hardware
Technology, Software Technology or AuthenTec Improvement is a contributing
factor.

10.4 Indemnification Procedure. In connection with any claim for which any Apple
Indemnified Party seeks indemnification pursuant to Section 10.1 or any
AuthenTec Indemnified Party seeks indemnification pursuant to Section 10.2, the
applicable Party seeking indemnification (the “Indemnified Party”) will
(a) notify the other Party (the “Indemnifying Party”) reasonably promptly in
writing of such claim, provided that any delay in notification will not relieve
the Indemnifying Party of its obligations under this Article 10 except to the
extent such delay materially impairs the Indemnifying Party’s ability to defend
such claim, (b) permit the Indemnifying Party to answer and, subject to the
following in this Section 10.4, defend such claim using counsel of the
Indemnifying Party’s choice (which counsel is reasonably acceptable to the
Indemnified Party), provided that the Indemnified Party (at its cost) may
participate in the defense of such claim with counsel of the Indemnified Party’s
choice, and (c) provide information and assistance reasonably necessary to
enable the Indemnifying Party to defend such claim (at the Indemnifying Party’s
written request and expense). The Indemnifying Party may not

 

14



--------------------------------------------------------------------------------

settle any such action without the Indemnified Party’s prior written consent.
The Indemnified Party will not settle any such claim without the Indemnifying
Party’s prior written consent, which consent will not be unreasonably withheld.
The Indemnifying Party will not publicize or permit any third party to publicize
any settlement of any such claim without the Indemnified Party’s prior written
consent. If the Indemnifying Party does not agree that any claim is fully
covered by this Article 10, then the Parties agree to negotiate in good faith an
equitable arrangement regarding the defense of such claim and any settlement
thereof consistent with the Indemnifying Party’s obligations hereunder.

11. LIMITATION OF LIABILITY

EXCEPT WITH RESPECT TO ANY BREACHES BY EITHER PARTY OF ARTICLE 9, IN NO EVENT
WILL THE AGGREGATE LIABILITY OF EITHER PARTY, OR ANY OF ITS AFFILIATES, UNDER
THIS AGREEMENT EXCEED THE LESSER OF (a) ALL AMOUNTS PAID TO DATE, AT THE TIME OF
THE CLAIM, BY APPLE UNDER BOTH THE DEVELOPMENT AGREEMENT AND THIS AGREEMENT OR
(b) $90 MILLION.

12. DISPUTE RESOLUTION

12.1 Dispute Resolution Procedure. Any dispute between the Parties arising under
or in connection with this Agreement (“Dispute”) will be resolved in accordance
with the procedure described in this Section 12.1. In the event of any Dispute,
either Party (“Notifying Party”) may provide written notice to the other Party
(“Receiving Party”) describing such Dispute (including, if applicable, any
alleged breach of this Agreement by the Receiving Party). Within 20 days after
the Receiving Party receives such notice, senior management of each Party will
discuss in good faith such Dispute and attempt to resolve such Dispute. If,
after such 20-day period, such Dispute is not resolved, either Party may provide
written notice to the other Party initiating expedited arbitration with respect
to such Dispute (“Arbitration Notice”). Such arbitration will be conducted in
the State of California in accordance with the rules and procedures of the
International Chamber of Commerce as modified by the remainder of this
Section 12.1. Each Party will appoint 1 arbitrator. The arbitrators selected by
the Parties will mutually select 1 additional arbitrator, who will act as the
presiding arbitrator. Within 60 days after such Arbitration Notice, the
arbitrators will determine the resolution of such Dispute in accordance with
this Agreement. If any Dispute involves any claim by Apple of any material
breach by AuthenTec or any of its Affiliates of any provision of this Agreement,
then: (a) Apple may withhold any payments due under this Agreement (except for
the Initial Hardware and Patent Acquisition Right Fee Payment and the Initial
Software and Patent Acquisition Right Fee Payment) and any payments due under
any Statement of Work under the Development Agreement; (b) if the arbitrators
determine that AuthenTec or any of its Affiliates is in material breach of this
Agreement and awards damages to Apple in connection with such breach, (i) Apple
may retain such withheld payments in an amount equal to such damages (which
shall be considered AuthenTec’s payment of such damages to the extent of such
withheld payment amount), (ii) if there is any remaining balance of such
withheld payments, Apple shall only be obligated to pay such remaining balance
to AuthenTec in full satisfaction of the withheld payments and (iii) Apple may
continue to withhold any such remaining balance until 10 Business Days after
AuthenTec or such Affiliate cures such breach in accordance with the
arbitrators’ award; and (c) if the arbitrators determine that AuthenTec and its
Affiliates are not in material breach of this Agreement, Apple will pay any
withheld amounts then due under this Agreement and any withheld amounts then due
under any Statement of Work under the Development Agreement within 10 Business
Days after such determination. The determination rendered by the arbitrators
will include the steps to be taken by each Party (if any) in connection with the
resolution of such Dispute and may include the payment of damages or injunctive
relief as necessary. Judgment on such determination may be entered in any court
having jurisdiction. All terms and conditions of this Agreement (including, for
avoidance of doubt, Section 3.2, Section 3.3, Section 3.4, Section 4.2, Section
4.3 and Section 4.4) will continue in full force and effect during the pendency
of the resolution of such Dispute.

 

15



--------------------------------------------------------------------------------

13. MISCELLANEOUS.

13.1 Compliance by AuthenTec Affiliates. AuthenTec will cause each of its
Affiliates to comply with the terms and conditions of this Agreement and will be
responsible and liable for any breach of any provision of this Agreement by any
of its Affiliates.

13.2 Amendment or Supplement. This Agreement may be amended or supplemented in
any and all respects by written agreement of the Parties hereto.

13.3 Waiver. No failure or delay by Apple or AuthenTec in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a Party hereto to any
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such Party.

13.4 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the Parties without the prior written
consent of the other Parties, except that (a) Apple may assign, in its sole
discretion, any of or all its rights, interests and obligations under this
Agreement to one or more of its Affiliates, but no such assignment shall relieve
Apple of any of its obligations hereunder and (b) AuthenTec may assign all of
its rights, interests and obligations under this Agreement to an AuthenTec
Acquiror in connection with a Change of Control of AuthenTec without Apple’s
prior written consent, provided that (i) such AuthenTec Acquiror executes a
“Written Declaration of Commitment to Perform Obligations” in the form attached
hereto as Schedule F and (ii) AuthenTec provides written notice to Apple of such
assignment and Change of Control within five (5) Business Days after such Change
of Control. For purposes of this Agreement, a Change of Control of AuthenTec
will be deemed to be an assignment of this Agreement by AuthenTec. Subject to
the foregoing in this Section 13.4, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the Parties hereto and their
respective successors and permitted assigns (which shall be deemed to include
any successor of AuthenTec or any acquiror of AuthenTec’s securities or assets
pursuant to a Change of Control as though such successor or acquiror were a
party hereto). Any purported assignment not permitted under this Section 13.4
shall be null and void.

13.5 Counterparts. This Agreement may be executed in counterparts (each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party.

13.6 Entire Agreement; No Third-Party Beneficiaries. This Agreement
(a) constitutes the entire agreement, and supersedes all other prior agreements
and understandings, both written and oral, among the Parties, or any of them,
with respect to the subject matter hereof and thereof and (b) except as
expressly provided herein, is not intended to and shall not confer upon any
Person other than the Parties hereto any rights or remedies hereunder.

13.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of California, applicable to contracts
executed in and to be performed entirely within that State.

 

16



--------------------------------------------------------------------------------

13.8 Specific Enforcement. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, notwithstanding Section 12.1, the Parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any state court of the State of California or any federal court sitting in
the State of California, without bond or other security being required, this
being in addition to any other remedy to which they are entitled at Law or in
equity.

13.9 Notices. All notices, requests and other communications to any Party
hereunder shall be in writing and shall be deemed given (a) when delivered or
sent if delivered in person or sent by facsimile transmission (provided
confirmation of facsimile transmission is obtained), (b) on the 3rd Business Day
after dispatch by registered certified mail, (c) on the next Business Day if
transmitted by national overnight courier or (d) on the date delivered if sent
by email (provided confirmation of email receipt is obtained), in each case as
follows:

If to Apple, to:

Apple Inc.

Office of the Chief Financial Officer

1 Infinite Loop, MS 301-CFO

Cupertino, California 95014

Attention: Chief Financial Officer

Facsimile: (408) 974-2023

and

Apple Inc.

Office of the General Counsel

1 Infinite Loop, MS 301-4GC

Cupertino, California 95014

Attention: General Counsel

Facsimile: (408) 974-8530

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, California 94065

Attention: Karen N. Ballack

Facsimile: (650) 802-3100

Email: karen.ballack@weil.com

If to AuthenTec, to:

AuthenTec, Inc.

100 Rialto Place

Suite 100

Melbourne, Florida 32901

Attention: Lawrence J. Ciaccia

                   Frederick R. Jorgenson

Facsimile: (321) 308-1410

Email: Larry.ciaccia@authentec.com

            Fred.jorgenson@authentec.com

 

17



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Alston + Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: W. Scott Ortwein

                   Justin Howard

Facsimile: (404) 881-7777

Email: scott.ortwein@alston.com

            justin.howard@alston.com

13.10 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic and legal substance of the transactions contemplated by
this Agreement is not affected in any manner adverse to any Party hereto. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the extent possible.

13.11 Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:

(a) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

(b) Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

(c) Headings. When a reference is made in this Agreement to an Article, a
Section, an Exhibit or a Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The provisions of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(d) Including. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(e) Herein. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

 

18



--------------------------------------------------------------------------------

(f) Definitions; Gender and Number. All terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.

(g) Updates. Any statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns.

(h) Negotiation and Drafting. The Parties hereto have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

13.12 Bankruptcy. It is the intent of the Parties and the Parties hereby agree
that in the event of any proceeding by or against AuthenTec under any Law
relating to bankruptcy, insolvency, reorganization or relief of any debtors, all
rights, licenses, covenants, privileges, releases and immunities granted under
or pursuant to this Agreement will continue without termination, rejection or
avoidance by virtue of or in the context of such proceeding. All rights,
licenses, covenants, privileges, releases and immunities granted under or
pursuant to this Agreement by AuthenTec are, and will otherwise be deemed to be,
for the purposes of Section 365(n) of 11 U.S.C. § 101 (et seq.) (the “U.S.
Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the U.S. Bankruptcy Code. The Parties further agree
that in the event that any proceeding is instituted by or against AuthenTec
under any Law relating to bankruptcy, insolvency, reorganization or relief of
any debtors, the provisions of Section 365(n) of the U.S. Bankruptcy Code will
apply, and that Apple will retain and may fully exercise all of its respective
rights and elections under the U.S. Bankruptcy Code. Upon written notice from
Apple to AuthenTec or the bankruptcy trustee of AuthenTec of Apple’s election to
proceed under Section 365(n) of the U.S. Bankruptcy Code, AuthenTec and such
bankruptcy trustee will comply in all respects with Section 365(n) of the U.S.
Bankruptcy Code, including by not interfering with the rights of Apple, any of
its Affiliates or any successors or assigns of Apple or any of its Affiliates as
provided by this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

 

APPLE INC. By:   /s/    Peter Oppenheimer           Name: Peter Oppenheimer  
Title: SVP and CFO AUTHENTEC, INC. By:   /s/    Lawrence J. Ciaccia          
Name: Lawrence J. Ciaccia   Title: Chief Executive Officer

 

 

 

 

 

[SIGNATURE PAGE TO INTELLECTUAL PROPERTY AND TECHNOLOGY AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Defined Terms

1.1 “2D Fingerprint Sensor” means a silicon fingerprint sensor, including (as
applicable) its packaging, flex and all other Hardware Technology elements, that
operates primarily by virtue of detection of a user’s fingerprint on the surface
of a device and does not require the user to move or slide his or her finger
across the surface of the device.

1.2 “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is controlled by such Person. For this purpose, “control”
(including, with its correlative meaning, “controlled by”) means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

1.3 “Apple-Branded Apple Product” means any Apple Product Commercialized under a
trademark or brand name owned by Apple or any of its Subsidiaries.

1.4 “Apple Improvement” means any Improvement of or to any Hardware Technology,
Software Technology or AuthenTec Improvement, in each case, that is developed,
created, authored, discovered or conceived by or for Apple or any of its
Affiliates (whether alone or with any other Person (including AuthenTec or any
of its Affiliates)).

1.5 “Apple Product” means any Product that is Commercialized by or for Apple or
any of its Affiliates.

1.6 “Apple Sensor” means a 2D Fingerprint Sensor that is suitable for use in an
Apple Product.

1.7 “AuthenTec Acquiror” means a third party that acquires control of AuthenTec
pursuant to a Change of Control.

1.8 “AuthenTec Acquiror Affiliate” means, as to an AuthenTec Acquiror, any other
Person (other than AuthenTec or any of its Affiliates) that, directly or
indirectly, is controlled by, or is under common control with, such AuthenTec
Acquiror. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

1.9 “AuthenTec Hardware Sensor Patents” means any (a) AuthenTec Sensor Patents
that would be infringed, directly or indirectly, in whole or in part, by any
Commercialization of any hardware-related Technology, materials, tools and
documents that are necessary or useful to Commercialize any fingerprint sensors
and (b) AuthenTec Sensor Patents other than any AuthenTec Sensor Patents that
would be infringed, directly or indirectly, in whole or in part, by any
Commercialization of any software -related Technology, materials, tools and
documents that are necessary or useful to Commercialize any fingerprint sensors.

1.10 “AuthenTec Improvement” means any of the following that is developed,
created, authored, discovered or conceived by or for AuthenTec or any of its
Affiliates (whether alone or with any other Person (excluding Apple or any of
its Affiliates), where the resulting Improvement is owned, controlled or
licensable to Apple by AuthenTec or any of its Affiliates): (a) any Bug Fix
Improvement

 

21



--------------------------------------------------------------------------------

developed, created, authored, discovered or conceived prior to the 4th
anniversary of the Effective Date, (b) any other Improvement of or to any
Hardware Technology (in the case Apple exercises the Hardware and Patent
Acquisition Right) licensed to Apple and its Affiliates under this Agreement
(“Hardware Non-Bug Fix Improvement”), which Hardware Non-Bug Fix Improvement is
developed, created, authored, discovered or conceived after the Effective Date
and prior to the 1st anniversary of the Hardware and Patent Acquisition Right
Exercise Date and is relevant to or useful for the Commercialization of any
Apple Sensors as determined pursuant to the process set forth in
Section 3.9(b)and (c) any other Improvement of or to any Software Technology (in
the case Apple exercises the Software and Patent Acquisition Right) licensed to
Apple and its Affiliates under this Agreement (“Software Non-Bug Fix
Improvement”), which Software Non-Bug Fix Improvement is developed, created,
authored, discovered or conceived after the Effective Date and prior to the 1st
anniversary of the Software and Patent Acquisition Right Exercise Date and is
relevant to or useful for the Commercialization of any Apple Sensors as
determined pursuant to the process set forth in Section 4.9(b). In no event will
AuthenTec Improvement include any Apple Improvement.

1.11 “AuthenTec Intellectual Property Rights” means all AuthenTec Patents and
all other Intellectual Property Rights owned, acquired, controlled or licensable
by, or assigned to, AuthenTec or any of its Affiliates.

1.12 “AuthenTec Patents” means (a) all patents and patent applications (together
with patents issuing thereon) in all jurisdictions worldwide that are owned,
acquired, controlled or licensable to others by, or assigned to, AuthenTec or
any of its Affiliates at any time on or after the Effective Date, or to which
AuthenTec or any of its Affiliates has, at any time on or after the Effective
Date, a right to assert a claim of infringement, (b) any divisional,
continuation, continuation-in-part, reissue, reexamination, utility model,
foreign counterpart, parent or extension of any patent or patent application
included in clause (a) of this Section 1.12 and (c) any patent or patent
application in any jurisdiction worldwide whose priority is based upon or in
common with any patent or patent application in clause (a) or (b) of this
Section 1.12.

1.13 “AuthenTec Sensor Patents” means all AuthenTec Patents that may apply or
relate to Commercialization of any fingerprint sensors or any Products using or
incorporating any fingerprint sensors. For avoidance of doubt, if Apple
exercises both the Hardware and Patent Acquisition Right and the Software and
Patent Acquisition Right, then the patent licenses granted in Section 3.3 and
Section 4.3 will be under all AuthenTec Sensor Patents.

1.14 “AuthenTec Software Sensor Patents” means any (a) AuthenTec Sensor Patents
that would be infringed, directly or indirectly, in whole or in part, by any
Commercialization of any software -related Technology, materials, tools and
documents that are necessary or useful to Commercialize any fingerprint sensors
and (b) AuthenTec Sensor Patents other than any AuthenTec Sensor Patents that
would be infringed , directly or indirectly, in whole or in part, by any
Commercialization of any hardware-related Technology, materials, tools and
documents that are necessary or useful to Commercialize any fingerprint sensors.

1.15 “Bug Fix Improvement” means any Improvement of or to any Hardware
Technology (in the case Apple exercises the Hardware and Patent Acquisition
Right) or Software Technology (in the case Apple exercises the Software and
Patent Acquisition Right) licensed to Apple and its Affiliates under this
Agreement, which Improvement constitutes a bug fix, error fix or workaround.

1.16 “Business Day” means a day except a Saturday, a Sunday or other day on
which the United States Securities and Exchange Commission or banks in the City
of San Francisco, California, are authorized or required by Law to be closed.

 

22



--------------------------------------------------------------------------------

1.17 “Change of Control” means: (a) any Person or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) is or becomes
the beneficial owner, directly or indirectly in one transaction or a series of
related transactions of voting securities representing more than 50% of the
AuthenTec’s outstanding voting securities; or (b) any reorganization,
recapitalization, consolidation, merger, business combination or similar
transaction of AuthenTec where the holders of outstanding voting securities of
AuthenTec immediately before the transaction represent or are converted into
less than 50% of the beneficial ownership of the outstanding voting power of the
surviving entity (or its parent corporation) immediately after the transaction;
or (c) the consummation of any transaction or series of related transactions
that results in the sale of the majority of the assets of AuthenTec, other than
where the entity acquiring shares or assets, or the surviving entity with
respect to clause (b) above, is a Subsidiary of AuthenTec.

1.18 “Commercialize” (including, with its correlative meanings,
“Commercialization” and “Commercialized”) means, with respect to any item, to
make, use, import, export, market, purchase, sell, offer to sell, license,
lease, design, develop, practice any method or process in connection with, copy,
reproduce, distribute, modify, perform and display (publicly or otherwise),
compile, execute, prepare derivative works of, disclose (as necessary) and/or
otherwise use, supply, distribute, provide, dispose of and/or exploit such item
for any purpose (and to have any third party exercise any of the foregoing
rights on the applicable Party’s behalf, e.g. “make” includes “have made”).

1.19 “Development Agreement” means the Development Agreement, dated as of the
same date as the Effective Date, between Apple and AuthenTec.

1.20 “Hardware and Patent Acquisition Right Exercise Date” means the date of
Apple’s written notice to AuthenTec that Apple is exercising the Hardware and
Patent Acquisition Right.

1.21 “Hardware Improvement” means any AuthenTec Improvement to any Hardware
Technology.

1.22 “Hardware Technology” means all hardware-related Technology, materials,
tools and documents that are necessary or useful to Commercialize any Apple
Sensors, including all of the following in unencrypted source formats where
applicable, all related firmware and all documentation related to any of the
following, in each case, owned, acquired, controlled or licensable by, or
assigned to, AuthenTec or any of its Affiliates as of the Effective Date: RTL;
schematics; test benches and supporting verification flow programs and scripts;
formal verification code; flow; high level and low level models; microcode
controllers; behavioral models; performance models; tools required to compile
any source code; and all other tools and documentation necessary or useful to
develop, test, manufacture and/or use any Apple Sensors. Hardware Technology
includes the Technology, materials, tools, documents and other items listed in
Schedule G attached hereto.

1.23 “Improvement” means any modification, enhancement, derivative work or
improvement (including bug fixes, error fixes and workarounds), whether
patentable or not and whether reduced to practice or not.

1.24 “Intellectual Property Rights” means all current and future rights in
patents, copyrights, trade secrets, trademarks, mask works, design rights,
database rights and any other intellectual property rights, and all rights and
forms of protection of a similar nature or having equivalent or similar effect
to any of the foregoing that may exist anywhere in the world, including, in the
case of each of the foregoing, whether unregistered, registered or comprising an
application for registration.

 

23



--------------------------------------------------------------------------------

1.25 “Interim Agreement” means the Second Interim Agreement, dated May 16, 2012,
between Apple and AuthenTec.

1.26 “Knowledge” means (a) the actual knowledge of AuthenTec’s executive
officers and employees or (b) the knowledge that AuthenTec’s executive officers
and employees with direct responsibility for the subject matter would be
expected to have after undertaking the due diligence that is typically conducted
by AuthenTec with respect to the applicable subject matter.

1.27 “Law” means any federal, state, local or other foreign law (including
common law), statute, ordinance, code, rule, regulation, decree or other legal
requirement.

1.28 “Nondisclosure Agreement” means that certain Nondisclosure Agreement,
effective January 26, 2012, by and between Apple and AuthenTec.

1.29 “Other Covenant Beneficiary” means any direct or indirect customer, user,
licensee, service provider, distributor, retailer, reseller, contractor,
supplier or manufacturer of Apple, any of its Affiliates or any successors or
assigns of Apple or any of its Affiliates.

1.30 “Party” means either Apple or AuthenTec, and “Parties” means Apple and
AuthenTec collectively.

1.31 “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
governmental authority.

1.32 “Prior Interim Agreement” means the Interim Agreement, dated March 9, 2012,
as amended on March 21, 2012 and March 30, 2012, between Apple and AuthenTec.

1.33 “Product” means any product (including any hardware product or software
product), product line, service, method, device, system, component, feature, any
combination of any of the foregoing or any other offering.

1.34 “Software and Patent Acquisition Right Exercise Date” means the date of
Apple’s written notice to AuthenTec that Apple is exercising the Software and
Patent Acquisition Right.

1.35 “Software Improvement” means any AuthenTec Improvement to any Software
Technology.

1.36 “Software Technology” means all software-related Technology, materials,
tools and documents that are necessary or useful to Commercialize any Apple
Sensors, including all of the following in binary and source code formats and
all documentation related to any of the following, in each case, owned,
acquired, controlled or licensable by, or assigned to, AuthenTec or any of its
Affiliates as of the Effective Date: matcher software; firmware; and all other
software necessary or useful to develop, test, manufacture and/or use any Apple
Sensors. Software Technology includes the Technology, materials, tools,
documents and other items listed in Schedule H attached hereto.

1.37 “Subsidiary” when used with respect to any Party, means any corporation,
limited liability company, partnership, association, trust or other entity the
accounts of which would be consolidated with those of such Party in such Party’s
consolidated financial statements if such financial statements were prepared in
accordance with generally accepted accounting principles in the United States,
as well as any other corporation, limited liability company, partnership,
association, trust or other entity of which securities or other ownership
interests representing more than 50% of the equity or more

 

24



--------------------------------------------------------------------------------

than 50% of the ordinary voting power (or, in the case of a partnership, more
than 50% of the general partnership interests) are, as of such date, owned by
such Party or one or more Subsidiaries of such Party or by such Party and one or
more Subsidiaries of such Party.

1.38 “Technology” means any (a) information, data, reports, findings,
conclusions, results, work papers, notebooks, electronic records, samples,
prototypes, deliverables and any other information or materials in any form or
format and (b) inventions, discoveries, ideas, suggestions, processes,
methodologies, formulas, techniques, works of authorship, trade secrets and
know-how, whether patentable or not.

 

25